Citation Nr: 0115519	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-16 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to November 
1991.

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  The RO denied entitlement to an 
evaluation in excess of 10 percent for hypertension, and 
service connection for arthritis.  The veteran's August 1999 
notice of disagreement (NOD) with the above rating decision 
addressed only the denial of entitlement to an increased 
evaluation for hypertension.  

The RO issued a statement of the case (SOC) addressing the 
denial of entitlement to an increased evaluation for 
hypertension in August 1999.  However, the veteran's August 
1999 substantive appeal to the Board of Veterans' Appeals 
(Board) addressed hypertension, and arthritis.  The Board has 
construed the August 1999 statement of the veteran referable 
to arthritis as an NOD with the August 1999 RO denial of 
entitlement to service connection therefor.  This claim is 
further addressed in the remand portion below.

In March 2000 the RO issued a rating decision affirming the 
denial of entitlement to an evaluation in excess of 10 
percent for hypertension, and denying entitlement to service 
connection for herpes, liver problems, hepatitis B and 
alcoholism, and a permanent and total disability rating for 
pension purposes.  The RO also determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis.

In February 2001 the Board remanded the case to the RO in 
accordance with the veteran's request to provide oral 
testimony before a travel Member of the Board at the RO.

In March 2001 the veteran again filed a claim of entitlement 
to a permanent and total disability rating for pension 
purposes.  Documentation on file shows the RO was already 
processing this claim by requesting VA treatment reports; 
however, this claim is not considered part of the current 
appellate review as it has been neither procedurally prepared 
nor certified for appellate review.  This claim is referred 
to the RO for completion of the processing of this claim.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in April 2001, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran contends that his hypertension is far more 
seriously disabling than is reflected in the current 10 
percent evaluation.

During his April 2001 hearing before the undersigned, the 
veteran testified to receiving treatment for his hypertension 
in March 2001.  He further stated that he was receiving 
treatment approximately every three months and sometimes 
monthly.  The medical records for the reported treatment have 
not been associated with the claims file.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that the veteran reports he was denied 
Social Security Administration (SSA) benefits.  No relevant 
records are associated with the claims file but may be 
probative of the claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

The Board is of the opinion that the evidentiary record is 
not complete in conformance with the new law.  The complete 
medical records referable to treatment of the veteran for his 
hypertension and a contemporaneous medical examination would 
materially assist in the adjudication of his claim.

As the Board noted earlier, the veteran timely filed a NOD 
with the RO's denial of entitlement to service connection for 
arthritis.  When there has been an initial RO adjudication of 
a claim and a NOD as to its denial, the claimant is entitled 
to a SOC, and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1997).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his hypertension.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

4.  The RO should arrange for a VA 
special cardiovascular examination of the 
veteran by a specialist in cardiology for 
the purpose of ascertaining the current 
nature and extent of severity of his 
hypertension.

The claims file, the applicable criteria 
for rating hypertensive vascular disease, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner should comment on the 
severity of hypertension, and express an 
opinion as to whether there are any 
complications associated with 
hypertension.  


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination may adversely affect the 
outcome of his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
evaluation will result in the denial of 
the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  The RO should issue a SOC referable 
to the denial of entitlement to service 
connection for arthritis.  The veteran 
should be notified of the need to timely 
file a substantive appeal if he wishes 
appellate review.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).




The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
hypertension.  In so doing, the RO should 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded. Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


